                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TITUS LINTON,

                     Plaintiff,

 v.                                            Case No. 3:16-CV-492-NJR-GCS

 ANGELA CRAIN,

                     Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on the Report and Recommendation of Magistrate

Judge Gilbert C. Sison, which recommends the undersigned grant the Motion for

Summary Judgment filed by Defendant Angela Crain. (Doc. 63).

      In this lawsuit, filed pursuant to 42 U.S.C. § 1983, Plaintiff Titus Linton alleges

Crain falsified statements about his medical care and failed to provide sufficient care

commensurate to his medical needs, in violation of the Eighth Amendment (Doc. 11). On

March 29, 2018, Crain filed a motion for summary judgment arguing she was not

deliberately indifferent to Linton’s medical needs and did not violate his Eighth

Amendment rights (Doc. 45). Linton timely filed a response in opposition (Doc. 48).

      On August 13, 2019, Judge Sison entered the Report and Recommendation

currently before the Court (Doc. 63). Judge Sison recommends granting Crain’s motion

for summary judgment because there is insufficient evidence to allow a reasonable jury

to conclude that Crain acted with deliberate indifference to Linton’s serious medical

needs. Furthermore, because Crain did not violate Linton’s clearly established


                                     Page 1 of 2
constitutional rights, Judge Sison also recommends that the undersigned find she is

entitled to qualified immunity. Objections to the Report and Recommendation were due

August 30, 2019. No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). But, where neither timely nor specific

objections to the Report and Recommendation are made, this Court should only review

the Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed the evidence

and Judge Sison’s Report and Recommendation for clear error. Following this review, the

Court agrees with his findings, analysis, and conclusions. Accordingly, the Court

ADOPTS Judge Sison’s Report and Recommendation in its entirety (Doc. 63), and

GRANTS the Motion for Summary Judgment filed by Defendant Angela Crain (Doc. 45).

As a result, Linton’s pending Motion for Temporary Restraining Order (Doc. 52) is

DENIED as moot. This action is DISMISSED with prejudice, and the Clerk of Court is

DIRECTED to enter judgment accordingly and close this case.

       IT IS SO ORDERED.

       DATED: September 6, 2019
                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge


                                        Page 2 of 2
